DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The choice of torsion case in claim 23 is conditional.  That is a torsion may exist or may not.  Claim 24 which depends on claim 23, automatically assume that there is always a torsion case.  However, in case of no torsion (which is a choice of claim 23), the limitations of claim 24 do not make sense.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-23, 25-27, 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson.
	Regarding claims 20, 35, and 38, Pearson discloses a strain gauge transducers apparatus with features of the claimed invention including at least one resistor (any of elements 13, 34, 31, 36 of figure 3), configured for converting a mechanical change of the structure into a change of a resistance value of the resistor; and at least one operational amplifier (element 29 or 41), wherein the at least one resistor and the at least one operational amplifier are connected in such a manner that the at least one resistor serves as input resistance for the operational amplifier, and the operational amplifier is configured to supply a measurement result at an output of the operational amplifier (see claim 1).  The device is to measure force effect of a component so at least one resistor of the device is attached to the component.  The results is based on the amplifiers output voltage and supply input voltage.
	Regarding claim 21, the  at least one resistor is a strain gauge. 	
	Regarding claim 22, the at least one resistor is configured to be attached to the structure such that a mechanical change of the structure causes a change of the resistance value of the at least one resistor.  
	Regarding claim 23, the mechanical change of the structure comprises at least one of: a change of a magnitude in at least one dimension of the structure, or a change of a magnitude in bending of the structure
	Regarding claim 25, a first electrical connection of the at least one resistor is electrically coupled to an input of the operational amplifier; and a second electrical connection of the at least one resistor is configured for electrically coupling with an electrical input voltage (see figures 3 or 4).  
	Regarding claim 26, wherein the device is configured to measure various types mechanical changes of the structure based on a change in the respective input voltage for the at least one resistor.  
	Regarding claim 27, the device is configured to infer the actual voltage applied to the at least one resistor (such as element 13) based on the value of the applied input voltage and the value of a feedback voltage (through element 14) that is fed back for the at least one resistor.  
	Regarding claim 29, a shunt resistor (any of elements 35 or 36 of figure 3) is connected in parallel to the at least one resistor.  
	Regarding claim 30, the at least one resistor comprises at least two resistors (elements 35 and 36, or elements 13 and 34), connected to each other in parallel and serving as input resistances for the operational amplifier.  
	Regarding claim 31, wherein the device is configured to be operated in a measuring mode such that, when in the measuring mode, input voltages are applied in a pair-wise manner at each pair of two resistors, wherein the pair-wise applied input voltages have substantially the same magnitude but an opposite polarity.  
	Regarding claims 32-33, the device is configured to be operated in modes such that, an input voltage that differs from ground is applied to only one of the resistors and the input voltage is connected to ground at all other resistors (see figures 3 and 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 34, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson.
	Regarding claim 28, Pearson does not mention the use of an analog to digital converter.  It would have been obvious, for a skill artisan, before the effective filing date of the invention to modify his device to provide for such converter, as in today’s technology, when dealing with computers and processor, such converter is an unavoidable necessity, and thus is an obvious modification. 
	Regarding claim 34, Pearson teaches the at least one resistor comprises at least two resistors; in a first stage, the at least one operational amplifier comprises two operational amplifiers; 5Preliminary Amendment dated September 4, 2020 at least one of the at least two resistors serves as an input resistance for the two operational amplifiers; and outputs of the two operational amplifiers of the first stage are configured to deliver a measurement result to an output.  Thus Pearson does not teach utilizations of a third operational amplifier.  It would have been obvious for a skill artisan, before the effective filing date of the invention to modify to provide for as many amplifier as needed , in order to provide for more exact , and thus more accurate result. 
	Regarding claim 36-37, Pearson, does not show a 6-D force sensor. The invention is directed to a device for measuring mechanical change and not a component of a device.  Such limitation is a clear indication of desired intended use.  It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Pearson to use the measuring device to be attached to any reasonable component of a device depending on the aspect of intended use.  

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, July 25, 2022